    Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 1 of 7 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                             CINCINNATI DIVISION


INDIANA/KENTUCKY/OHIO REGIONAL                       )
COUNCIL OF CARPENTERS;                               )
                                                     )
Todd Pancake, Board of Trustees Chairman, and        )
Greg Hauswald, Board of Trustees Secretary on behalf )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS DEFINED CONTRIBUTION                   )
PENSION TRUST FUND;                                  )
                                                     )
and,                                                 )
                                                     )
Douglas J. McCarron, Board of Trustees Chairman,     ) CASE NO. 20-CV-396
on behalf of UNITED BROTHERHOOD OF                   )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA,                                    )
                                                     )
                   Plaintiffs,                       )
                                                     )
vs.                                                  )
                                                     )
D.A.G. CONSTRUCTION CO., INC.,                       )
                                                     )
                   Defendant.                        )



                                     COMPLAINT

      Plaintiffs INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS;

Todd Pancake, Board of Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary

on behalf INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS

DEFINED CONTRIBUTION PENSION TRUST FUND; and, Douglas J. McCarron, Board of

Trustees Chairman, on behalf of UNITED BROTHERHOOD OF CARPENTERS

APPRENTICESHIP TRAINING FUND OF NORTH AMERICA, by their attorneys,
     Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 2 of 7 PAGEID #: 2




JOHNSON & KROL, LLC, complain of Defendant D.A.G. CONSTRUCTION CO., INC.,

stating as follows:



                                             COUNT I

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO               REGIONAL          COUNCIL        OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant D.A.G. CONSTRUCTION CO, INC.

(“D.A.G.”) has been engaged in an industry affecting interstate commerce and employs individuals

working within this judicial district.

        3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185.

        4.      Since the events and omissions giving rise to the claim occurred within this judicial

district, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

        5.      At all times material herein, Defendant D.A.G. has been signatory to collective

bargaining agreements with the Union (“Parties’ CBA”) which require contributions and deductions

being paid based on bargaining unit hours worked.

        6.      The Parties’ CBA also includes language which, inter alia, governs D.A.G.’s ability

and obligations to subcontract bargaining unit work.

        7.      Unbeknownst to the Plaintiff Union between January 1, 2011 and December 31, 2015,

D.A.G. violated the Parties’ CBA’s subcontracting provisions.

        8.      Defendant D.A.G.’s contractual subcontracting violations between January 1, 2011 to

December 31, 2015 deprived the Union’s related ERISA Funds (which are identified in the Parties’




                                                  2
     Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 3 of 7 PAGEID #: 3




CBA) from receiving the contributions to which they are entitled and deprived the Union from

receiving deductions to which it is entitled.

        9.      Despite being requested, Defendant D.A.G. has failed to pay the contractually and

statutorily required monies identified in this Count.



        WHEREFORE, Plaintiff Union prays this Court order that:

        1.      Defendant D.A.G. pay all delinquent contributions and deductions, interest and

liquidated damages which it owes to Plaintiff Union (and the contractually identified ERISA Funds)

due to Defendant’s violation of the Parties’ CBA subcontracting provisions for the period of January

1, 2011 to December 31, 2015;

        2.      Defendant D.A.G. pay statutory post-judgment interest on all principal contributions

and deductions found due by this Order;

        3.      Defendant D.A.G. pay Plaintiff Union's attorney’s fees and costs incurred herein; and,

        4.      Such other and further relief that this Court may find just and proper be entered against

Defendant D.A.G.



                                                COUNT II

        1.      Plaintiffs Todd Pancake, Board of Trustees Chairman, and Greg Hauswald,

Board of Trustees Secretary on behalf INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; and,

Douglas J. McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD

OF CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA (“Trust




                                                   3
     Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 4 of 7 PAGEID #: 4




Funds”) are employee benefit funds within the meaning of and subject to ERISA. Plaintiffs Trust

Funds provide benefits for employees working within this judicial district.

       2.      At all times material herein, INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS ("Union"), which is a labor organization whose duly authorized

officers or agents are engaged in representing or acting for employee members within this judicial

district, and Defendant D.A.G. CONSTRUCTION CO, INC. (“D.A.G.”), which has been engaged

in an industry affecting interstate commerce and employs individuals working within this judicial

district, have been parties to a collective bargaining agreement (“Parties’ CBA”) of which Plaintiffs

Trust Funds are the Third Party Beneficiaries.

       3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185.

       4.      Since the events and omissions giving rise to the claim occurred within this judicial

district, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

       5.      At all times material herein, the Parties CBA required D.A.G. to pay contributions to

the Plaintiffs Trust Funds based on bargaining unit hours worked.

       6.      At all times material herein, the Parties’ CBA also includes language which, inter alia,

governs D.A.G.’s ability and obligations to subcontract bargaining unit work.

       7.      Unbeknownst to Plaintiffs Trust Funds and to the Union, between January 1, 2011

and December 31, 2015, D.A.G. violated the Parties CBA’s subcontracting provisions.

       8.      Defendant D.A.G.’s contractual subcontracting violations between January 1, 2011 to

December 31, 2015 deprived the Plaintiffs Trust Funds from receiving the contributions for which

they would have received.




                                                  4
     Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 5 of 7 PAGEID #: 5




       9.      Despite being requested, Defendant D.A.G. has failed to pay the contractually and

statutorily required monies identified in this Count.



       WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

       1.      Defendant D.A.G. pay all delinquent contributions, interest and liquidated damages

which it owes to the Plaintiffs Trust Funds due to Defendant’s violation of the Parties’ CBA’s

subcontracting provisions for the period of January 1, 2011 to December 31, 2015;

       2.      Defendant D.A.G. pay statutory post-judgment interest on all principal contributions

found due by this Order;

       3.      Defendant D.A.G. pay Plaintiffs Trust Funds’ attorney’s fees and costs incurred

herein; and,

       4.      Such other and further relief that this Court may find just and proper be entered against

Defendant D.A.G.



                                             COUNT III

       1.      This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq., ("ERISA")

and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and §1145, and is

brought by Plaintiffs Todd Pancake, Board of Trustees Chairman, and Greg Hauswald, Board

of Trustees Secretary on behalf INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; and, Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA (“Trust




                                                   5
      Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 6 of 7 PAGEID #: 6




Funds”) in order to judicially enforce the obligations owed, and breached, by Defendant D.A.G.

CONSTRUCTION CO., INC. (“D.A.G.”) to the Plaintiffs Trust Funds.

        2.       Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. Plaintiffs Trust Funds provide benefits for employees working within this judicial district.

        3.       At all times material herein, Defendant D.A.G. has employed employees within this

judicial district.

        4.       Since the events and omissions giving rise to the claim occurred within this judicial

district, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

        5.       At all times material herein, the Indiana/Kentucky/Ohio Regional Council of

Carpenters and D.A.G. had a collective bargaining agreement (“Parties CBA”) which required

contributions being paid to the Plaintiffs Trust Funds based on bargaining unit hours worked.

        6.       The Parties’ CBA also includes language which, inter alia, governs D.A.G.’s ability

and obligations to subcontract bargaining unit work.

        7.       Unbeknownst to the Plaintiffs Trust Funds and the Union, between January 1, 2011

and December 31, 2015, D.A.G. violated the CBA’s subcontracting provisions.

        8.       Defendant D.A.G.’s contractual subcontracting violations between January 1, 2011 to

December 31, 2015 deprived the Trust Funds from receiving the contributions for which they would

have received.

        9.       Despite being requested, Defendant D.A.G. has failed to pay the contractually and

statutorily required monies identified in this Count.




                                                   6
     Case: 1:20-cv-00396-DRC Doc #: 1 Filed: 05/18/20 Page: 7 of 7 PAGEID #: 7




       WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

       1.      Defendant D.A.G. pay all delinquent contributions, interest and liquidated damages

which it owes to the Plaintiffs Trust Funds due to Defendant’s violation of the Parties’ CBA’s

subcontracting provisions for the period of January 1, 2011 to December 31, 2015;

       2.      Defendant D.A.G. pay statutory post-judgment interest on all principal contributions

found due by this Order;

       3.      Defendant D.A.G. pay Plaintiffs Trust Funds’ attorney’s fees and costs incurred

herein; and,

       4.      Such other and further relief that this Court may find just and proper be entered against

Defendant D.A.G.




                                       Respectfully submitted,

                                       JOHNSON & KROL, LLC

                                       By      /s/ Joseph E. Mallon
                                                  PLAINTIFFS’ ATTORNEYS




JOHNSON & KROL, LLC
JOSEPH E. MALLON
450 E. 96th Street, Suite 500
Indianapolis, Indiana 46240
P: (317) 218-4779
F: (312) 255-0449
E: mallon@johnsonkrol.com
Attorney ID #0085786




                                                  7
